UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6144


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARCUS FRANKLIN,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00192-REP-1)


Submitted:   November 8, 2010            Decided:   November 30, 2010


Before MOTZ, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy Leigh Austin, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant.  Sara Elizabeth Chase,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcus           Franklin     appeals    the     district       court’s     order

denying     his        motion       for   reduction     of     sentence,        18    U.S.C.

§ 3582(c) (2006).              Our review of the record discloses that the

gun and drug counts were grouped for purposes of determining

Franklin’s advisory Guidelines range.                      Although application of

Amendment       706     of    the    sentencing      guidelines       would    reduce     the

offense level for the drug count, the Amendment does not apply

to the gun count.             “[T]he offense level applicable to a Group is

the offense level . . . for the [more] serious of the counts

comprising the Group, i.e., the [higher] offense level of the

counts     in    the     Group.”          U.S.      Sentencing     Guidelines         Manual

§ 3D1.3(a) (2008).                 Because the offense level for the firearm

count is greater than the offense level (as reduced by Amendment

706) for the drug count, the offense level for the group is that

of the gun count.                  Accordingly, application of Amendment 706

would    not     have        the    effect     of   lowering     Franklin’s          advisory

Guidelines range.               See USSG § 1B1.10, comment. (n.1(A)).                      We

therefore       hold     that       the   district     court     did    not     abuse    its

discretion       in    denying       Franklin’s     motion,     and    we     affirm.      We

dispense        with     oral       argument     because     the      facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     AFFIRMED

                                                2